Case 19-03448-CL7 Filed 09/13/19 Entered 09/13/19 13:48:33 Doc41 Pg.1of6
CSD 1161 [07/01/18]
Name, Address, Telephone No. &1.D. No.
Ray Rosa Jr
2945 Avenida Castana
Carlsbad CA 92009
(832) 763-5556

 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF CALIFORNIA
325 West F Street, San Diego, California 92101-6991

 

 

InRe Ray Rosa Jr
BANKRUPTCY NO. 19-03448-CL7

 

Debtor.

The Neal K McFarlane and Jennifer C McFarlane Revocable

Trust of 1999 RS NO. MDB-1
Moving Party

 

Ray Rosa Jr, Debtor, Gerlad H. Davis, Chapter 7 Trustee
HearingDate: terrors Yi C3 [ ( S

Hearing Time: 10 am
Respondent(s) earing time

 

OPPOSITION TO MOTION FOR RELIEF FROM AUTOMATIC STAY
{J REAL PROPERTY CL] PERSONAL PROPERTY

Respondent in the above-captioned matter moves this Court for an Order denying relief from the automatic stay on the grounds
set forth below.

 

1. A Petition under Chapter 7 (311 (1312 (2 13 wasfiledon
2. Procedural Status:
| a. x] Name of Trustee Appointed (if any): Gerald H. Davis
b. [1 Name of Attorney of Record for Trustee (if any):
| c. —] Debtor has previously filed a Bankruptcy Petition on: 12/13/18.
If applicable, the prior case was dismissed on: 1/2/19.
d. [] (if Chapter 13 case): Chapter 13 Plan was confirmed on ______ OF a confirmation hearing is set for
3. “Number of unsecured creditors ____. Amount of unsecured debt$
4. *Last operating report filed:
5. “Disclosure statement: Filed? (yes/no)____. Approved? (yes/no).

If yes, date of plan confirmation hearing:

 

*Only required if respondent is the debtor in a Chapter 11 case.

he

CSD 1161

 

 
Case 19-03448-CL7 Filed 09/13/19 Entered 09/13/19 13:48:33 Doc41 Pg. 2of6
CSD 1161 (Page 2) [07/01/13]

Respondent alleges the following in opposition to the Motion:

 

1. ] The following real property is the subject of this Motion:
a. Street address of the property including county and state:
b. Type of real property (e.g., single family residence, apartment building, commercial, industrial, condominium,
unimproved):
c. Legal description of property is attached as Exhibit A.
d. “Fair market value of property: $ .
e. “Nature of Respondent's interest in the property: Tennant
2. [-] The following personal property is the subject of this Motion (describe property):
a. **Fair market value of property: $ .
b. “*Nature of Respondent's interest in the property:

3. Status of Movant's loan:

a. Balance owing on date of Order for Relief $0
b. Amount of monthly payment $ 4100
c. Date of last payment: 7/5/19
d. If real property,

(1) Date of default: 6/1/19

(2) Notice of Default recorded on:
(3) Notice of Sale published on:
(4) Foreclosure sale currently scheduled for.

 

 

 

 

 

 

e. if personal property,
(1) Pre-petition default: $ No. of months:
(2) Post-petition default: $ 10,445 No. of months: 2.5
|
4. (if Chapter 13 Case, state the following:)
a. Date of post-petition default: ——_
b. Amount of post-petition defauit: $
| 5. Encumbrances:
a. Voluntary encumbrances on the property:
|
. Pre-Petition Amearages Post-Petition Arrearages
Lender Name Principal Balance Total Amount - # of Months Total Amount - # of Months
1st:
2nd:
3rd:
4th:
Totals for all Liens: $ $ $

 

 

 

 

 

 

 

 

 

**Separately filed Declaration required by LBR 4001-4.
CSD 1161

 

 
Case 19-03448-CL7 Filed 09/13/19 Entered 09/13/19 13:48:33 Doc41 Pg. 3of6
CSD 1161 (Page 3) (07/01/18)

b. Involuntary encumbrances of record (e.g., tax, mechanic's, judgment and other liens, lis pendens):
C See attached page, if necessary.

6. Relief from the automatic stay should not be granted because:
a. —] Movant's interest in the property described above is adequately protected.
b. (-] Debtor has equity in the property described above and such property is necessary to an effective reorganization.
c. (_] The property is not "single asset real estate”, as defined in 11 U.S.C. § 101(51B).
d. [] The property is "single asset real estate", as defined in 11 U.S.C. § 101(51B), and less than 90 days

(or days ordered by this court) have passed since entry of the order for relief in this case, or

(1) the Debtor/Trustee has filed a plan of reorganization that has a reasonable possibility of being confirmed
within a reasonable time; or

(2) the Debtor/Trustee has commenced monthly payments to each creditor whose claim is secured by the
property (other than a claim secured by a judgment lien or by an unmatured statutory lien) which payments
are equal to interest at a current fair market rate on the value of each creditors’ interest in the property.

e. BJ Other (specify): KK] See attached page.
Rent will be paid by Court Date of October 7", 2019.

When required, Respondent has filed a separate Declaration pursuant to LBR 4001-4. Respondent attaches the
following:
1. &] Other relevant evidence:

Deciaration Statement of Ray Rosa Jr

2. (J (Optional) Memorandum of points and authorities upon which the responding party will rely.

Wherefore, Respondent prays that this Court issue an Order denying relief from the automatic stay.

Dated’ Sep 13,2014

(2.

[Attorney for] Respondent

CSD 1161

 

 
So CS NN DH DH FF WY NY

NO pO HN NY NO DB NYO NO RO wr OR ee te
oOo NHN DWN UO F&F WD HO F|Y§ DT OBO oO NTN HDR AH F&F WO NO —|& DS

O).

Se 19-03448-CL7 Filed 09/13/19 Entered 09/13/19 13:48:33 Doc 41 Pg.4of6

Ray Rosa _ Fi Ep

2945 Avenida Castana dlig SE;

Carlsbad CA 92009 P13 p

Telephone: (832) 763-5556 y | Ady 5

Email: RayRosawoundcare@yahoo.com ‘ $5 Ma bit, ke
Me OE der oy

RAY ROSA JR AL

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

In re Case No.: 19-03448-CL17
RAY ROSA, JR dba SWC, RS No. MDB-1
Debtor OPPOSITION TO MOTION FOR RELIEF
FROM AUTOMATIC STAY

 

DATE: 9/23/19
TIME: 10am
DEPT: Five (5)

THE NEAL K MCFARLANE AND JENNIFER
C MCFARLANE REVOCABLE TRUST OF
1999

Movant, Honorable Christopher B. Latham

Vv.

Nemo” Neier Nene Neer Seana Nae” Nee” Nee ener” “seme” ones Songer! “emmstt! “nange “aaa! Sonat!

RAY ROSA, JR; GERALD H. DAVIS,
CHAPTER 7 TRUSTEE

 

I, RAY ROSA JR, declare:

1. Iam over 18 years of age and am a tenant on the property address of 2945 Avenida Castana
Carlsbad CA 92009. I have personal knowledge of the following facts and could and would
competently testify thereto if called as a witness in this matter.

2. I entered into a rental agreement dated December 31, 2018 with Neal McFarlane. The
property is a single-family dwelling used as a private residence. The lease expires by its own terms

on December 31, 2019.

-1-

 

 

 

INSERT DOCUMENT TITLE (e.g., MOTION TO STRIKE)

 

 

 
Cd

o f& “SN NH Un FF WW] NO

NO KN NHN NO NO HN KN NY DN mm mmm meet
Se NY DBD HW & WwW NO FH DGD O60 SB DQ NH WwW FS Ww NYO —& ©

 

Be 19-03448-CL7 Filed 09/13/19 Entered 09/13/19 13:48:33 Doc 41 Pg.5of6

3. In response to the Declaration statement of Neal McFarlane there are both incorrect and false
statements made. Neal McFarlane referenced that I was under the Jurisdiction of the Bankruptcy
Court at the time of execution of the lease. That is simply not true. At the time of the lease
execution, all Bankruptcy filings were dismissed. Neal McFarlane had run a credit check on me
and that was reflected on such credit report. Neal noted that the case was dismissed and
accordingly signed the lease.

4. Neal McFarlane notes that the lease has been in default since June 2018. That is incorrect.
The lease started in default on June 2019 when I paid half the rent. I paid all of July in FULL And
I owe August and September rent.

5. The comments made about the conversion of Chapter 13 to Chapter 7 now providing me to
use the property as free lodging at Lessor’s expense is both contemptuous and without merit. Its
easy to make comments like that when there are no sanctions you can face and don’t have to
provide evidence to substantiate free loading. I made it very clear that I will have the rent in arrears
paid before the court date of October 7, 2019 and I am currently under contract with the Serena
Group that will allow me to pay the $10,445 amount. On October the 4th I do believe that Neal
who owns an Architectural firm and several other properties when given the payment by the court
date will be given the relief requested without suffering irremediable financial harm.

6. I find the comments made by Neal’s attorney Michael D Breslauer to be distasteful and
without merit. To reference me as a serial filer is extremely disheartening. I served 12 years in the
military and worked for very little pay and filed bankruptcy in 1998. 15 years later I refiled on
December 2013, which not only am I eligible too, but its my right to. I had several cases that were
dismissed as he noted for failure to file information and also trouble with Chapter 13 payments. I
had attorneys representing me while in the State of Texas. At no point was a filing ever done in bad
faith nor dismissed with prejudice. I have had job loss, death in the family, but through it all I paid
my car payment, utilities, all but 2.5 months of rent over the course of a year and a half renting with
Neal. I would like the court to note that this is my second lease with Neal McFarlane. I completed
successfully 1 year of lease with the McFarlanes and he renewed it for another year. If I was late I

would always compensate him with a $150 late fee. This was done per the lease, but also so as to

-2-

 

 

INSERT DOCUMENT TITLE (e.g., MOTION TO STRIKE)

 

 

 
N

oo FF NI DBD Hh Se WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

5,

Se 19-03448-CL7 Filed 09/13/19 Entered 09/13/19 13:48:33 Doc 41 Pg. 6o0f6

not cause financial harm. I did not hide behind the Bankruptcy Rule of Law, I have no judgements,
no pending litigation and no debt that is warranting an adversary hearing. On those grounds I say
that Mr Breslauer would like the court to believe his contentious remarks of a serial filer without
understanding each case and the hardships I have endured.

I believe the court has acted prejudicial towards me by honoring the request of Mr Breslauer and
I find it particularly disturbing that he claims there is no sign of intention to pay when |
communicated with him about staying and paying rent. I also emailed him about the court date of
October 7" and he said, “OK, bring the cash or keys.” The Movant has only declared financial
harm by altering the word choices used. Not relinquishing to the court that Neal McFarlane has an
Architectural Firm that according to the neighbor is worth millions. And he is the landlord for
which he rents for profit on other properties. I said I would pay on October 4" and I will. If the
court date remained on the 7 of October a hearing would not even be necessary. Again, I find it
alarming that the court honors any request coming in from movant now corresponding by fax and
email when there is a process in place.

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct of my own personal knowledge and was executed this 13 day of September 2019 at

San Diego, California.

DATED: September 13, 2019 LQ 2 |

RAY ROSA JR.

 

-3-

 

INSERT DOCUMENT TITLE (e.g., MOTION TO STRIKE)

 

 

 

 

 
